DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application claiming benefit to the prior-filed nonprovisional application no. 15/071,864 filed March 16, 2016, which itself claims benefit to the prior-filed provisional application no. 62/133,634 filed March 16, 2015.

Status of Claims
This Office Action is responsive to the continuation application filed March 23, 2022.
Claims 1-7 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the initial subjective data being sufficient to enable the physician to render an initial diagnosis” in lines 15-16 (lines 1-2 of step (f)). There is insufficient antecedent basis for this claim limitation because the provided initial data recited previously in the claim (line 14, “providing initial data for the patient to a physician”) is not described as being “initial subjective data”. Therefore, it is unclear if the initial subjective data is intended to be the same as the initial data or if the initial subjective data can be a subset of the initial data provided.
Claims 2-7 all ultimately depend from claim 1 and inherit the defects of the claim. Claims 2-7 are rejected under 35 USC 112(b) for the same reasons as claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), which is recited as a method that performs the steps and/or functions of: a) providing an Electronic Health Record (EHR) system, which includes medical records for patients of an individual physician; b) providing an Internet-enabled, automated, branched logic, symptom-based medical history program ("Medical History Program"), which includes means for capturing text-based patient data associated with a chief medical complaint for a patient; c) establishing a direct data link between the EHR system and the Medical History Program; d) providing the patient with a computerized application program ("Medical History App") to allow the patient to communicate with the Medical History Program; then e) conducting a medical history interview initiated by the patient via the Medical History App, wherein the medical history interview comprises a plurality of questions answered by the patient, wherein at least 75 percent of the questions are closed-ended questions, the plurality of questions guided by the Medical History Program; and then f) providing initial data for the patient to a physician based on the results of step (e), the initial subjective data being sufficient to enable the physician to render an initial diagnosis and begin collecting additional data to support the diagnosis.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mental processes”, which are concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. 
The claim recites the guiding a patient questionnaire, which is performed by the system providing a question to a patient and using that response to guide the patient to the next question to be answered as part of the interview. This certain methods of organizing human activity because it is managing the behavior of the patient by providing them with instructions on what information should be provided to the physician. Additionally, the analyzing patient answers to a set of questions in a branched logic scheme to render an initial diagnosis for a patient a mental process that should be followed to test a patient for the presence of one or more medical conditions, similar to a process identified as being certain methods of organizing human activity in the MPEP (MPEP 2106.04(a)(2).II.C, “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”).

Additionally, the results of the interview are then used as input for the performance of an additional judicial exception of diagnosing a patient, which would be categorized as a “mental process”, which includes concepts performed in the human mind. Examples of mental processes include observations, evaluations, judgments, and opinions. 
The diagnosis is a mental process because it is evaluating the answers provided by the patient to make a judgment and render an initial diagnosis for the patient.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of: providing an electronic health record (EHR) system, which includes medical records for patients of an individual physician, conducting a medical history interview initiated by the patient, and beginning collecting objective data to support the diagnosis are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps that require: using an EHR system with an established, direct data link between the EHR system and the Medical History Program; the EHR system including medical records for patients of an individual physician; the medical history interview comprising a plurality of questions answered by the patient; at least 75 percent of the questions are closed-ended questions; the initial subjective data for the patient provided to the physician be based on the results of step (e) and sufficient to enable the physician to render an initial diagnosis; and the data collected after the initial diagnosis being objective data to support the diagnosis are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of providing the guided questions are examples of necessary data outputting because they are providing the users with the determined instructions for which information to provide. Providing the physician the subjective data is also necessary data outputting because it is simply outputting the information collected from the medical history interview that is needed to render the initial diagnosis. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as the Medical History Program, the Medical History App, and the EHR system with an established data link between it and the Medical History Program, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system operating a program that is connected to a remote user operating an app and an EHR storage system.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as “providing an Internet-enabled, automated, branched logic, symptom-based medical history program with includes means for capturing text-based patient data associated with a chief medical complaint for a patient”, “providing the patient with a computerized application program to allow the patient to communicate with the Medical History Program”, “conducting a medical history interview initiated by the patient via the Medical History App”, and “the plurality of questions guided by the Medical History Program”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: sending and receiving data over a network (“providing an Electronic Health Record (EHR) system, which includes medical records for patients of an individual physician; providing an Internet-enabled, automated, branched logic, symptom-based medical history program ("Medical History Program"), which includes means for capturing text-based patient data associated with a chief medical complaint for a patient; establishing a direct data link between the EHR system and the Medical History Program; providing the patient with a computerized application program ("Medical History App") to allow the patient to communicate with the Medical History Program”, conducting a medical history interview via the Medical History App, wherein the questions are guided by the Medical History Program, and providing the physician the subjective data from the medical history interview) or performing repetitive calculations (using the branched logic to guide the questions for the patient). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the EHR system, the Medical History Program, and the Medical History App) are all generically recited components (The Program and the App are both described as computer programs operated on generic computer devices see specification, par. [0051], which describes the App being a software program on a generically recited smartphone or other computing device, and par. [0066], which describes the medical history server operating the medical history program as being “an [sic] computer server attached to the Internet, and can be an [sic] stand-alone PC”). As described above, the functions performed by the computers when operating the Medical History App and the Medical History Program are well-understood, routine, and conventional functions of a generic computer. Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a system of networked computers programmed to perform conventional functions of a generic computer receiving patient data and analyzing the input to determine the following question to output to the patient. This is a system of computers connected over a conventional network (i.e., the Internet) performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-7 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-7 recite the same judicial exception claim 1.
Claims 2-7 all recite additional limitations that amount to: insignificant extra-solution activity.
Claims 2-4 recite additional limitations that serve as mere instructions to apply the abstract idea using a generic computer by describing performing the abstract idea and the insignificant extra-solution activities using generic computers (MPEP 2106.05(f)).
Claim 5 recites additional limitations that serve as an extra-solution activity that fails to impose meaningful limits on the solution. Similar to how the courts ruled that, “a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques” (MPEP 2106.05(g), citing Flook, 437 U.S. at 593-95, 198 USPQ at 197), a limitation that requires a computer system that shares patient information would not be made patentable by performing it in accordance with the laws governing the sharing of patient healthcare information. 
Claim 6 recites additional limitations that serve to select by type or source the data to be manipulated by limiting the closed-ended questions to yes-no questions. Selecting by type and source the data to be manipulated is an insignificant extra-solution activity.
Claim 7 recites additional limitations that serve as mere data gathering. The step of collecting objective data based on the initial diagnosis is merely collecting data that can be further analyzed along with the previously collected patient data to support the diagnosis, which is mere data gathering. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuckerman (US PG Pub. 2012/0102405).

Claim 1
	Regarding claim 1, Zuckerman discloses
A method of providing diagnostic data for a chief diagnosis of a medical condition, comprising
Par. [0004], “The present disclosure relates to improving person-specific diagnostic analysis and personalized management of individuals.”
Par. [0025], “The present invention provides for a system that assists a medical professional, e.g., a doctor, in diagnosing symptoms of a patient to diagnose a medical condition.”
 (a) Providing an Electronic Health Record system, which includes medical records for patients of an individual physician
Par. [0175], “Navigator 205 is a client database and program that incorporates a pre-collection functionality with database storage. This pre-collection can be personally input by patients, parents or caregivers or derived via Natural Language Processing (NLP) and Name Entity Recognition (NER) Navigator 205 can allow a client to enter their chief complaint (CC), history of present illness (HPI), personal, family and social history (PFSH) on a HIPAA-secure portal, prior to an office, phone or e-visit or the data can be imported using a specialized natural language processing (NLP) platform with a vast conceptual terminology database plus syntax and context analytics that can mine moderators of concepts buried in free text and narrative notes in a hospital record or electronic medical record and pre-populate or transfer to Navigator 205 and/or Aviator 240.”
The ability to mine a hospital record or an EMR shows the system has access to an electronic records system.
 (b) Providing an Internet-enabled, automated, branched logic, symptom-based medical history program (“Medical History Program”), which has means for capturing text-based patient data associated with a chief medical complaint for a patient 
Par. [0037], “Navigator 205 is a portal through which patient 125 communicates with program module 120. Navigator 205 includes a patient intake form 210, branching logic 215, and initial questions 220.”
Par. [0175], “Navigator 205 can allow a client to enter their chief complaint (CC), history of present illness (HPI), personal, family and social history (PFSH) on a HIPAA-secure portal”
Par. [0038], “For example, Navigator 205 will ask patient 125 to provide information about an ailment or symptom. In this regard, Navigator 205 presents patient 125 with a set of one or more questions from initial questions 220. Patient 125 responds to the set of one or more questions by providing information on patient intake form 210. Based on those responses, branching logic 215 selects and presents to patient 125, additional questions from initial questions 220.”
The example questions provided in Fig. 5 and Tables 1-3 show the questions as being text-based and capturing text-based patient data in response.
 (c) Establishing a direct data link between the EHR system and the Medical History Program
Par. [0175], “Navigator 205 is a client database and program that incorporates a pre-collection functionality with database storage. This pre-collection can be personally input by patients, parents or caregivers or derived via Natural Language Processing (NLP) and Name Entity Recognition (NER) Navigator 205 can allow a client to enter their chief complaint (CC), history of present illness (HPI), personal, family and social history (PFSH) on a HIPAA-secure portal, prior to an office, phone or e-visit or the data can be imported using a specialized natural language processing (NLP) platform with a vast conceptual terminology database plus syntax and context analytics that can mine moderators of concepts buried in free text and narrative notes in a hospital record or electronic medical record and pre-populate or transfer to Navigator 205 and/or Aviator 240.”
 (d) Providing the patient with a computerized application program (“Medical History App”) to allow the patient to communicate with the Medical History Program
Par. [0025], “The system includes a web-based application that provides portals for each of the patient and the doctor, a knowledge registry that is populated with information about various conditions, and a diagnostic engine.”
Abstract, “There is provided a method that includes (a) receiving first information about a patient via a first user interface that is communicatively coupled to a communication network”
Par. [0033], “Computer 105 is communicatively coupled, via network 135, to a browser 130, a browser 140, and a browser 150. Browser 130 is operated by a patient 125 who is seeking medical treatment… Each of browsers 130, 140 and 150 is a device, such as a desk-top computer, through which its respective user (e.g., patient 125, doctor 145 and expert 155) communicates with computer 105.”
(e) Conducting a medical history interview initiated by the patient via the Medical History App, wherein the medical history interview comprises a plurality of questions answered by the patient
Par. [0038], “For example, Navigator 205 will ask patient 125 to provide information about an ailment or symptom. In this regard, Navigator 205 presents patient 125 with a set of one or more questions from initial questions 220. Patient 125 responds to the set of one or more questions by providing information on patient intake form 210. Based on those responses, branching logic 215 selects and presents to patient 125, additional questions from initial questions 220.”
Par. [0074], “As mentioned above, Navigator 205 presents patient 125 with a set of one or more questions from initial questions 220, and patient 125 provides answers on patient intake form 210.”
Wherein at least 75 percent of the questions are closed-ended questions, the plurality of questions guided by the Medical History Program
Fig. 5 and Tables 1-3 show example questions where all of the example questions require a yes/no answer by the patient.
Par. [0070] suggests that the questions are all yes/no by having inputs to Equation 1 be the total number of questions, the weights for the questions, and the number of questions answered in the affirmative.
By teaching examples where all of the questions (i.e., 100 percent) provided as part of the patient interview are closed-ended yes/no questions, the reference teaches a system where at least 75 percent of the questions are closed-ended.
 (f) Providing initial data for the patient to a physician based on the results of step (e), the initial subjective data being sufficient to enable the physician to render an initial diagnosis and begin collecting additional data to support the diagnosis
Par. [0039], “Aviator 240 is a portal through which doctor 145 communicates with program module 120. Aviator 240 includes a medical history 245 of patient 125, which may be stored in Aviator 240, or be obtained by Aviator 240 from an external storage device (not shown). Through Aviator 240, doctor 145 enters information about patient 125 based on answers to questions presented to patient 125, or other observations being made by doctor 145. Aviator 240 may also obtain information about patient 125 from sources such as monitoring equipment (not shown), e.g., a blood pressure monitor or a heart rate monitor.”
Among exemplary yes/no questions provided to the patient include subjective questions, such as “are you experiencing fatigue?” Whether a patient is experiencing fatigue cannot be objectively measured. It requires a subjective assessment by the patient as to the patient’s level of fatigue.
Par. [0079], “Diagnostic engine 235 sends these three conditions and their scores to Aviator 240 as suggested diagnosis 255, and Aviator 240 presents them to doctor 145 on browser 140.”
Par. [0174], “Refer again to FIG. 2. Program module 120 matches personal data via Navigator 205 to a database of sets of evidence-based condition sets in Compass 225 with a moderating provider, i.e., Aviator 240. Aviator 240 visually displays the concepts mapped by Compass 225 for human exposure of information from the Navigator 205 to provide diagnostic likelihood and predictive intelligence. Asynchronously, Navigator 205 information is evaluated and verified, Compass 225 maps concepts with defined sets to display in Aviator 240 diagnostic likelihood and next question based on Shannon's information theory.”
Par. [0183], “Thus, computer 105 is a system for matching and mapping person-specific data with evidence. In this regard, computer 105 includes (a) a collaborative knowledge registry operable and accessible by a processor, the collaborative knowledge registry adapted for storing a registry condition and a registry diagnosis, where the registry condition is associated with the registry diagnosis, (b) a client profile in communication with the processor, where the client profile is adapted to store a client condition, (c) a provider portal adapted to access the client profile and validate the client condition resulting in a validated client condition, where the provider portal is in communication with the processor, the processor being adapted to correlate the validated client condition with the registry condition resulting in a match, and (d) an access device in communication with the processor, where the access device is adapted to display and store the registry diagnosis associated with the registry condition identified in the match.”
Abstract, “(c) evaluating the answered questions, to yield a suggested diagnosis and a follow-up question, and (d) transmitting the suggested diagnosis and the follow-up question to the second user interface via the communication network.”
Presenting the doctor (the second user interface) with a follow-up question for the patient shows that the system is enabling the provider to collect further information to support the diagnosis.
When describing the follow-up questions, among them is the question “is your peak expiratory flow low?” This is an objective question because it requires a yes-no answer regarding the value of the patient’s expiratory flow rate.

Claim 2
	Regarding claim 2, Zuckerman discloses all the limitations of claim 1. Zuckerman further discloses
The Medical History App being provided on a remote communication device
Par. [0033], “Each of browsers 130, 140 and 150 is a device, such as a desk-top computer, through which its respective user (e.g., patient 125, doctor 145 and expert 155) communicates with computer 105.”

Claim 3
	Regarding claim 3, Zuckerman discloses all the limitations of claim 2. Zuckerman further discloses 
Step (e) being conducted via text capabilities
Par. [0038], “In this regard, Navigator 205 presents patient 125 with a set of one or more questions from initial questions 220. Patient 125 responds to the set of one or more questions by providing information on patient intake form 210.”
Par. [0074], “Navigator 205 presents patient 125 with a set of one or more questions from initial questions 220, and patient 125 provides answers on patient intake form 210.”
The questions are presented to the user as text and the patient responds to the questions based on the text displayed and the available answers.

Claim 5
	Regarding claim 5, Zuckerman discloses all the limitations of claim 1. Zuckerman further discloses
The Medical History Program complying with HIPAA guidelines
Par. [0175], “Navigator 205 can allow a client to enter their chief complaint (CC), history of present illness (HPI), personal, family and social history (PFSH) on a HIPAA-secure portal, prior to an office, phone or e-visit”

Claim 6
	Regarding claim 6, Zuckerman discloses all the limitations of claim 1. Zuckerman further discloses
The at least 75 percent of closed-ended questions being yes-no questions
Fig. 5 and Tables 1-3 show example questions where all of the example questions require a yes/no answer by the patient.
Par. [0070] suggests that the questions are all yes/no by having inputs to Equation 1 be the total number of questions, the weights for the questions, and the number of questions answered in the affirmative.
By teaching examples where all of the questions (i.e., 100 percent) provided as part of the patient interview are closed-ended yes/no questions, the reference teaches a system where at least 75 percent of the questions are closed-ended.

Claim 7
	Regarding claim 7, Zuckerman discloses all the limitations of claim 1. Zuckerman further discloses
(g) collecting objective data based on the initial diagnosis rendered in step (f)
Par. [0157]-[0159] describes an example where the answers to the patient’s questions are evaluated, a most likely condition is identified and transmitted to the physician along with follow-up questions, wherein the follow-up questions are objective questions regarding the measurement of the patient’s expiratory peak flow and a change in the patient’s weight. Then, these follow-up questions are answered and further evaluated to update the diagnosis with the most likely condition.
Receiving the answers to the objective questions that are selected based on their diagnostic weights (see par. [0080]-[0088]) is collecting the objective data based on the initial diagnosis rendered in step (f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman in view of Granot (US PG Pub. 2016/0328520).

Claim 4
	Regarding claim 4, Zuckerman discloses all the limitations of claim 2. However, Zuckerman does not teach
Step (e) being conducted via voice recognition capabilities
Granot teaches
Step (e) being conducted via voice recognition capabilities
Par. [0244], “In further embodiments, a user interface is configured to enable input of responses via voice recognition. This is preferably combined with a user interface component configured to audibly deliver interview stimuli audibly. This enables the interface to provide a simulated verbal interview process, whereby stimuli are delivered audibly and responses received via voice recognition.”
Par. [0245], “In further embodiments, the interview process consists of verbal output by an animated "avatar", which graphically simulates an interviewer, with speech to text or voice recognition functionality to simulate the recording of the interview data.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zuckerman the ability to conduct a patient interview via voice recognition capabilities, as taught by Granot, because conducting the interview by providing verbal stimuli and receiving the answers through voice recognition enables the interview to more closely resemble an in-person, verbal interview process (see Granot, par. [0244]-[0245]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686